DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group I, Claims 1-8 in the reply filed on 10 February 2021 is acknowledged.
Claims 9-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 February 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, step (d) requires “separating the water portion from the scaled mass.”  There is no antecedent basis for the term “the water.”
Regarding claim 2, the recitation “[t]he process according to claim 1, wherein the process comprises the steps of . . .” , renders the claim indefinite.  It is not clear if the steps are in 
Similarly, regarding claim 5, the recitation “t]he process according to claim 1, wherein the process comprises the steps of . . .” renders the claim indefinite because it is not clear if the steps are in addition to steps (a)-(f) recited in claim 1 or if steps (a1), (a2), and (b1)-(b3) are included to further narrow claim 1 and the remaining steps are repeated for clarity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uusi-Rauva et al. (WO 2014/001636).
	Regarding claims 1-5, Uusi-Rauva et al. disclose a process for producing cheese grains comprising the steps of: (a) providing a raw material; (b) subjecting the raw material to a coagulation step wherein a coagulant comprising a milk clotting enzyme and an acidifier is added to the raw material to form a coagulum (i.e. an acidification step to form a gel); (c) cutting the coagulum to form a curd mixture of cheese grains and whey; (d) subjecting the curd mixture to a scalding step, wherein the temperature of the curd mixture is raised to a range from about 60ºC to about 95ºC under stirring to form a scalded mixture; and (e) separating whey (i.e. water portion) from the scalded mixture to provide cheese in form of grains (page 3/L23-35, page 5/L18-22, page 6/L5-14).
	Uusi-Rauva et al. disclose wherein the raw material is full-fat milk, cream, low fat milk, skim milk, buttermilk, colostrum, reconstituted milk made from caseinates, and a combination of milk powder and water (page 5/L11-17).  Given Uusi-Rauva et al. disclose raw material including milk, cream or reconstituted milk made from caseinates, it necessarily follows that the raw material would contain casein (i.e. casein containing raw material).  Uusi-Rauva et al. also disclose that the protein content of the casein containing raw material ranges between about 3% and about 6% (page 5/L5-10).
Uusi-Rauva et al. also disclose a step of heat treating the raw material before the coagulation step (i.e. acidification step-[page 4/L20-29).  Uusi-Rauva et al. disclose that the heat-treatment is performed at 95ºC for 5 minutes (page 4/L20-29).

	Uusi-Rauva et al. disclose the addition of a protein crosslinking enzyme to the curd mixture prior to scalding step (d) (page 9/L1-page 10/L4).  While Uusi-Rauva et al. disclose the addition of a protein crosslinking enzyme prior to step (d), the reference does not disclose adding the enzyme at step (b).  However, absent new or unexpected results, it would have been obvious to have added the protein crosslinking enzyme in step (b) rather than step (d) with a reasonable expectation of success (see MPEP 2144.04 – selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  
	Regarding claim 6, Uusi-Rauva et al. disclose all of the claim limitations as set forth above.  Given Uusi-Rauva et al. disclose raw material including milk, cream or reconstituted milk made from caseinates, intrinsically the raw material would comprise carbohydrate in an amount ranging from 2.5% to 6% (w/w).
	Regarding claim 7, Uusi-Rauva et al. disclose all of the claim limitations as set forth above.  Uusi-Rauva et al. disclose wherein the raw material also comprises lactose (page 4/L20-31).  Uusi-Rauva et al. disclose adding lactase to the raw material to reduce the lactose content (i.e. to hydrolyze a portion of the lactose in the raw material –page 4/L30-33).  Given Uusi-Rauva et al. disclose a raw material comprising lactose, as presently claimed, since Uusi-Rauva et al. disclose lactose content can be adjusted, it necessarily follows that the lactose content of the raw material would fall within the claimed rang of 2.5% to 6.0%.  

	Regarding claim 8, Uusi-Rauva et al. disclose all of the claim limitations as set forth above.  Given Uusi-Rauva et al. disclose a raw material including cream, milk or reconstituted milk made from caseinates (page 5/L11-17), it necessarily follows the raw material would comprise casein in its native form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796

/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796